Citation Nr: 1201850	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  07-20 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to October 1972.  He died in July 2005.  The appellant claims as his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction rests with the VA RO in Oakland, California. 

The appellant testified at a hearing before the Board in January 2009.  A transcript of the hearing testimony is associated with the claims file.  However, the individual who conducted the January 2009 hearing is no longer employed by the Board.  The appellant was duly informed of her right to a new hearing in a letter dated in November 2011.  The letter informed the appellant of her right to another hearing. However, the appellant related that she did not want a new hearing and to consider her case on the evidence of record.

This case was remanded for further development in August 2008 and April 2009.  

The Board notes that the appellant submitted additional evidence in April 2011, after the October 2009 Supplemental Statement of the Case (SSOC).  However, she waived RO consideration of the newly admitted evidence in June 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has appealed the denial of service connection for the cause of death.  The Veteran died in July 2005.  The death certificate cited sepsis and fulminant hepatitis-unspecified as the immediate cause of death.  At the time of death, the Veteran was service connected for second and third degree burns of the left leg, burn contracture left upper extremity, second and third burns of the right leg, second and third degree burns of the back, second and third degree burns of the right arm, and posttraumatic stress disorder (PTSD) with depression associated second and third degree burns of the left leg.  

In a statement received in March 2006, Dr. R related that the Veteran had been his patient between 2000 and 2005 and that he suffered from venous insufficiency of the lower extremities.  He related that the Veteran had multiple infected ulcers treated by him.  Dr. R opined that the lower extremity ulcers, which the Veteran had because of standing on his legs for long hours at a time, were a contributing factor in the disseminated infection in the bloodstream.  He expressed that the infection could easily enter through these open ulcers and spread through the rest of the body.  

In June 2006, Dr. Z stated that the Veteran had ulcers caused by chronic venous stasis, and that eventually the ulcers became infected and caused sepsis.  Per Dr. Z, the sepsis caused renal failure which caused the Veteran's death.  In June 2008, Dr. Z stated that he felt that the Veteran's eventual death was both indirectly and directly a result of his burns while in service.  

Per Dr. G, in a statement received in April 2011, there was evidence to suggest that the Veteran may have been taking excessive amounts of Vicodin (opiate with acetaminophen) which he obtained from different sources, and that Vicodin was prescribed for his service connected disability.  She stated that since there was no evidence to suggest viral hepatitis or prolonged circulatory collapse, it is quite likely that the Veteran's condition was due to toxin induced injury.  Dr. G expressed that, given the absence of an acetaminophen level, it would be difficult to conclude with any degree of medical certainty that acetaminophen overdosing was the inciting trigger to the fulminant hepatitis.  However, given the history provided which included the use of Vicodin on a regular basis and laboratory finding that corroborate this, it would be reasonable to conclude that it is as least as likely as not that the fulminant hepatitis was triggered or caused by ingestion of large doses of Vicodin (oxycodone and acetaminophen) and contributed to the Veteran's subsequent demise.  

To establish service connection for the cause of the Veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 West 2002); 38 C.F.R. § 3.312 (2011).  Here, there are varying opinions regarding the Veteran's cause of death.  However, we note that Dr. R does not relate the cause of the Veteran's death to a service connected disability, and Dr. Z stated that he felt that the Veteran's eventual death was both indirectly and directly as a result of his burns while in service.  Dr. Z's opinion is non definitive and vague at best.  Also, while Dr. G concluded that it was as least as likely as not that the fulminant hepatitis was triggered or caused by ingestion of large doses of Vicodin (oxycodone and acetaminophen) and contributed to the Veteran's subsequent demise, this opinion is in conflict with the other evidence of record.  

The Board finds that further development is necessary before this claim can be adjudicated.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  As the opinions of record are conflicting and/or vague, the Board finds that the evidence of record is insufficient to decide the claim.  A VA opinion has not been obtained, the Board finds that such is needed to decide this case.  

In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required.

Furthermore, a review of the record discloses that the appellant has not been given proper Veterans Claims Assistance Act of 2000 (VCAA) notice.  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held, inter alia, that in the context of a claim for service connection for the cause of a veteran's death for the purpose of Dependency and Indemnity Compensation (DIC) benefits, the VCAA notice must include: (1) a statement of the disabilities, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disability not yet service connected.  Hupp, 21 Vet. App. at 352-53  . The Board finds that the appellant has not been afforded such notice.  On remand, the appellant should be afforded such notice.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and development action required by the VCAA is completed.  The VCAA notice must specifically include: (1) a statement of the disabilities for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on disability not yet service connected.  Hupp, 21 Vet. App. at 352-53. 

2.  Obtain a VA medical opinion from an appropriate examiner to determine whether it is as least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service connected burns and/or PTSD contributed substantially or materially to death to include consideration of any medications taken for the service connected disabilities.  The claims folder should be made available to the examiner for review.  A complete rationale for all opinions should be provided.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


